DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-9, 17, 18, 20 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2011/0102464 A1 to Godavari.
claim 1, Godavari discloses a vehicle comprising: a storage (Fig. 14, paragraphs 0086, memory (195)); at least one output device (Fig. 14, paragraph 0086, where computing devices (300) are output devices); a motion recognition sensor comprising a piezoelectric element which is configured to output an electrical signal corresponding to a finger motion of a user (Fig. 14, paragraph 0086, where touch surface input device (100) comprises piezoelectric sensing); and a controller (Fig. 14, paragraph 0086, where processor (191) is the controller) configured to: determine a sequence of motions between a plurality of fingers by comparing the electrical signal outputted from the piezoelectric element and a reference value corresponding to each of the plurality of fingers for each of users stored in the storage (Fig. 9 and 14, paragraph 0068, where the processor (191) of computing device (300) compares the gestures to table (800)), the sequence of motions including a first finger motion of a first finger and a second finger motion of a second finger after the first finger motion, determine a first finger motion pattern corresponding to the first finger motion and a second finger motion pattern corresponding to the second finger motion (Fig. 3A-4B, paragraphs 0044-0046, where first finger (102) moves before second finger (104)), determine a first output device among the at least one output device and an operation command based on the first finger motion pattern and the second finger motion pattern, and control the first output device based on the operation command (Fig. 9 and 14, paragraphs 0068-0069, where based on the comparison to table (800) an operation command is performed on computing device (300)).
As to claim 2, Godavari discloses the vehicle, wherein the controller is further configured to: determine the motion of each of the plurality of fingers by comparing the 
As to claim 4, Godavari discloses the vehicle, wherein the controller is configured to: determine the operation command for the first output device including at least one command for starting, ending, strength, or direction of an output (Fig. 8-10, paragraphs 0068-0075, where based on the comparison to table (800) the attributes of the output command of the gestures are determined).
As to claim 6, Godavari discloses the vehicle, wherein the vehicle further comprises an input device for receiving an input from the user (Fig. 14, paragraph 0086, input device (100)).
As to claim 7, Godavari discloses the vehicle, wherein the controller is configured to determine the first finger motion pattern, and the second finger motion pattern based on an input from at least one of the input device or the motion recognition sensor, the input indicating an initiation of control for the at least one output device (Fig. 1-4B, paragraphs 0033-0046, where computing device determines the second finger motion from the first finger motion based a sudden movement between touches).
As to claim 8, Godavari discloses the vehicle, wherein the controller is configured to stop the operation of controlling the first output device, when receiving an input from at least one of the input device or the motion recognition sensor, the input 
As to claim 9, Godavari discloses the vehicle, wherein the controller is configured to: receive a signal for a new finger motion from the motion recognition sensor when receiving DB1/ 118083613.14U.S. Application No. 16/567,599Docket No. 123236-5244an input for addition of a new finger motion pattern from at least one of the input device or the motion recognition sensor; and receive an input from the input device for a new operation command for any one of the at least one output device (Fig. 12, paragraph 0083, where in steps (1118-1122) a new finger motion is detected).
As to claims 17, 18, 20 and 22-25, Godavari discloses limitations similar to claims 1, 2, 4 and 6-9, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0102464 A1 to Godavari in view of U.S. Patent Pub. No. 2011/0167391 A1 to Momeyer et al.
As to claim 10, Godavari is deficient in disclosing the vehicle, wherein the controller is configured to update information indicating a pre-stored correlation between finger motion patterns and the operation of the output device so that the new finger motion pattern for the new finger motion and the new operation command for the any one of the at least one output device correspond to each other.
However, Momeyer discloses the vehicle, wherein the controller is configured to update information indicating a pre-stored correlation between finger motion patterns and the operation of the output device so that the new finger motion pattern for the new finger motion and the new operation command for the any one of the at least one output device correspond to each other (Fig. 9, paragraphs 0081-0084, where the training method shown describes a method of populating a reference signal database through user training routines).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified a motion sensor configured to output an electrical signal corresponding to a finger motion of a user to an output device as taught by Godavari by including updating information indicating a pre-stored correlation between finger motion patterns and the operation of the output device as taught by Momeyer.  The suggestion/motivation would have been in order to use the user-trained reference signal 
As to claim 26, Godavari is deficient in disclosing limitations similar to claim 10.  However, Momeyer discloses similar limitations. In addition, the same motivation is used as the rejection in claim 10.
Claims 11-14 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0102464 A1 to Godavari in view of U.S. Patent Pub. No. 2017/0120930 A1 to Ling et al.
As to claim 11, Godavari is deficient in disclosing the vehicle, wherein the output device comprises at least one of an air conditioner, an audio, video, navigation (AVN) device, a window opening/closing device, a lamp control device, a wiper control device, or a driving assist system.
However, Ling discloses the vehicle, wherein the output device comprises at least one of an air conditioner, an audio, video, navigation (AVN) device, a window opening/closing device, a lamp control device, a wiper control device, or a driving assist system (Fig. 1, paragraph 0034, where the plurality of vehicle systems (114) may include any or all of the above).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified a motion sensor configured to output an electrical signal corresponding to a finger motion of a user to an output device as taught by Godavari by including the output device comprises at least one of an air conditioner, an audio, video, navigation (AVN) device, a window opening/closing device, a lamp control device, a wiper control device, or a driving assist system as taught by Ling.  The 
As to claim 12, Godavari is deficient in disclosing the vehicle, wherein the controller is configured to control the AVN device to output information on a first output device and the operation command at least one of visually or audibly.
However, Ling discloses the vehicle, wherein the controller is configured to control the AVN device to output information on a first output device and the operation command at least one of visually or audibly (Fig. 1, paragraphs 0033-0036, where the operation command may control the audio system and/or visual user input functions).  In addition, the same motivation is used as the rejection in claim 11.
As to claim 13, Godavari is deficient in disclosing the vehicle, wherein the controller is configured to control the first output device based on the operation command, when receiving an input from the at least one of the input device or the motion recognition sensor to approve the operation command for the first output device.
However, Ling discloses the vehicle, wherein the controller is configured to control the first output device based on the operation command, when receiving an input from the at least one of the input device or the motion recognition sensor to approve the operation command for the first output device (Fig. 1-7, paragraphs 0086-0088, where in steps (702, 704) an output device within the plurality of vehicle systems (114) is determined and the command is approved).  In addition, the same motivation is used as the rejection in claim 11.
claim 14, Godavari is deficient in disclosing the vehicle, wherein the controller is configured to control the AVN device to output a message that induces an input for at least one finger motion.
However, Ling discloses the vehicle, wherein the controller is configured to control the AVN device to output a message that induces an input for at least one finger motion (Fig. 1, paragraph 0036, where text boxes may be provided to the user).  In addition, the same motivation is used as the rejection in claim 11.
As to claims 27-30, Godavari is deficient in disclosing limitations similar to claims 11-14.  However, Ling discloses similar limitations.  In addition, the same motivation is used as the rejection in claim 11.
Claims 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0102464 A1 to Godavari in view of U.S. Patent Pub. No. 2017/0120930 A1 to Ling et al. as applied to claims 14 and 30 above, and further in view of U.S. Patent Pub. No. 2011/0167391 A1 to Momeyer et al.
As to claim 15, Godavari and Ling are deficient in disclosing the vehicle, wherein the controller is configured to: receive the signal for the finger motion of the user inputted corresponding to the message from the motion recognition sensor; and update at least one reference value for each of the plurality of fingers used for determination of finger motion patterns based on the received signal for the finger motion.
However, Momeyer discloses the vehicle, wherein the controller is configured to: receive the signal for the finger motion of the user inputted corresponding to the message from the motion recognition sensor; and update at least one reference value for each of the plurality of fingers used for determination of finger motion patterns based 
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the motion sensor configured to output an electrical signal corresponding to a finger motion of a user to an output device as taught by Godavari and Ling by including updating a reference value for each of the plurality for each of the plurality of fingers used for determining of the finger motion pattern as taught by Momeyer.  The suggestion/motivation would have been in order to use the user-trained reference signal database to derive a maximum likelihood of an intended user input gesture (Momeyer, paragraph 0077).
As to claim 31, Godavari and Ling are deficient in disclosing limitations similar to claim 15.  However, Momeyer discloses similar limitations.  In addition, the same motivation is used as the rejection in claim 15.
Claims 16 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0102464 A1 to Godavari in view of U.S. Patent Pub. No. 2015/0054637 A1 to Kim et al.
As to claim 16, Godavari is deficient in disclosing the vehicle, wherein the motion recognition sensor is attached to at least one of the user's hand, palm, wrist or arm, or is provided in at least one of a steering wheel and a gear rod of the vehicle.
However, Kim discloses the vehicle, wherein the motion recognition sensor is attached to at least one of the user's hand, palm, wrist or arm, or is provided in at least one of a steering wheel and a gear rod of the vehicle (Fig. 2, paragraph 0022, where steering wheel (210) has piezoelectric transducers (130)).
Godavari by including piezoelectric element in the steering wheel as taught by Kim.  The suggestion/motivation would have been in order to provide the user a warning alarm (Kim, paragraphs 0006-0009).
As to claim 32, Godavari is deficient in disclosing limitations similar to claim 16.  However, Kim discloses similar limitations.  In addition, the same motivation is used as the rejection in claim 16.
Allowable Subject Matter
Claims 5 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the controller is configured to determine an operation mode for the first output device including a command for a type of output based on a third finger motion pattern of a third finger determined based on the finger motion of the user after the determination of the first finger motion pattern and before the determination of the second finger motion pattern”, in combination with the other limitations set forth in claim 5.
Claim 21 has similar allowable limitations as claim 5.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-18 and 20-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627